          Case 1:20-cv-00370-JL Document 3 Filed 07/07/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Chad Dandeneau

     v.                                          Case No. 20-cv-370-JL

FNU LNU


                                    ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 1, 2020 .        “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”          School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

     The court notes that the complaint itself suggests that the

plaintiff might have qualified for in forma pauperis relief had

he requested it.      It is impossible for the court to ascertain

that fact on this record.
        Case 1:20-cv-00370-JL Document 3 Filed 07/07/20 Page 2 of 2



      SO ORDERED.


                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: July 7, 2020

cc:   Chad Dandeneau, pro se
